         Case 2:20-cv-02229-JTM-KGG Document 54 Filed 12/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

 FERRELL COMPANIES, INC.,                           )
                                                    )    Case No. 2:20-cv-02229-JTM-KGG
                 Plaintiff,                         )
 v.                                                 )
                                                    )
 GREATBANC TRUST COMPANY                            )
                                                    )
 -and-                                              )
                                                    )
 HOULIHAN LOKEY CAPITAL, INC.                       )
                                                    )
                 Defendants.                        )
                                                    )
                                                    )
                                                    )

                                     NOTICE OF APPEAL

         Notice is hereby given that Plaintiff Ferrell Companies, Inc. hereby appeals to the United

States Court of Appeals for the Tenth Circuit from the Order dismissing Defendant Houlihan

Lokey Capital, Inc. from the case [Dkt. No. 35], which was certified as a final judgment under

Rule 54(b) on November 25, 2020 [Dkt. Nos. 46 & 47].


                                                        Respectfully submitted,

                                                        /s/ Marques P.D. Richeson
                                                        Sarah K. Rathke      (Pro Hac Vice)
                                                        Marques Richeson     (Pro Hac Vice)
                                                        SQUIRE PATTON BOGGS (US) LLP
                                                        4900 Key Tower
                                                        127 Public Square
                                                        Cleveland, Ohio 44114
                                                        Tel: (216) 479-8500
                                                        Fax: (216) 479-8780
                                                        Email: sarah.rathke@squirepb.com
                                                               marques.richeson@squirepb.com
       Case 2:20-cv-02229-JTM-KGG Document 54 Filed 12/22/20 Page 2 of 2




                                                     and

                                                     /s/ James D. Griffin_______________
                                                     James D. Griffin      (KS #12545)
                                                     Brent N. Coverdale (KS #18798)
                                                     Craig M. Leff         (KS #16251)
                                                     Scharnhorst Ast Kennard Griffin PC
                                                     1100 Walnut Street, Suite 1950
                                                     Kansas City, MO 64106-2197
                                                     Telephone: (816) 268-9400
                                                     Facsimile: (816) 268-9409
                                                     Email: jgriffin@sakg.com
                                                            bcoverdale@sakg.com


                                                     Attorneys for Ferrell Companies, Inc.



                                  CERTIFICATE OF SERVICE

        I certify that on the 22nd day of December, 2020, a copy of the foregoing Notice of Appeal

was electronically filed using the CM/ECF system, which automatically sends notice and a copy

of the filing to all counsel of record.




                                                 /s/ James D. Griffin_________________
                                                 Attorney for Plaintiff




                                               -2-
